Hunstein, Justice.
After Roy Clark defeated Robin Carlisle in the November 1997 election for a city council post in the City of Flowery Branch in Hall County, Carlisle timely challenged the result, claiming Clark was not eligible for the position because, inter alia, he was not a qualified elector of the City. OCGA § 21-3-91 (e) (4). The evidence supports the trial court’s finding that Clark, who had registered to vote in Hall County in January 1950, intended to and did in fact change his residency when he married a Gwinnett County resident in 1975 and moved into her home, and that he did not thereafter re-register to vote in Hall County. We find no error in the trial court’s application of the law as it existed in 1975 or its conclusion that Clark did not occupy the status of an elector.

Judgment affirmed.


All the Justices concur.

Carey, Jarrará & Walker, Jack M. Carey, for appellant.
Chester A. Dettlinger, Jr., for appellee.